Citation Nr: 0414106	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-47 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for a nervous disorder.

In March 2003, the Board denied the veteran's claim for 
service connection for bipolar disorder.  The veteran 
appealed the Board's March 2003 decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  In that litigation, a 
Joint Motion for Remand was filed by the VA General Counsel 
and the veteran's attorney, averring that remand was required 
due to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), the CAVC held that there was no evidence of record 
that VA ever notified the appellant of who was responsible 
for obtaining the evidence necessary to substantiate his 
claim.

In an Order of October 2003, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  As set forth in detail below, the VCAA substantially 
amended existing law regarding the requirement of a well-
grounded claim and the notice and assistance to be afforded 
claimants for veteran's benefits.  A copy of the CAVC's Order 
in this matter has been placed in the veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if any further action is required on the part of the 
appellant.

REMAND

As noted, during the pendency of the appellant's appeal, the 
President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 2002)).  The 
new statute also revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

In April 2004, following the CAVC's Order, the veteran 
submitted additional medical evidence in the form of a 
written statement from a forensic psychologist who reviewed 
the veteran's medical records and opined that it was possible 
that behavior he exhibited while in the military was an early 
symptom of bipolar disorder.  In light of this opinion 
suggesting a possible link between the veteran's current 
disorder and his active military service, and in the interest 
of fairness and due process, the Board believes that the 
veteran should be afforded a VA examination to assess whether 
his current bipolar disorder is related to his service.

In view of the remand by the CAVC, and the foregoing 
discussion, this case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names, addresses, and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to his 
claim.  With any necessary authorization from the 
veteran, the RO should attempt to obtain and 
associate with the claims file any records 
identified by the veteran that are not already of 
record.

3.  The RO should also schedule the veteran for a 
VA psychiatric examination to ascertain the 
nature and etiology of any psychiatric disorder 
found to be present.  All indicated tests and 
studies should be performed and clinical findings 
reported in detail.  The examining psychiatrist 
should determine the nature and extent of the 
veteran's current psychiatric disorder(s), if 
any, and should reconcile to the extent possible 
any discrepancies that may exist between any 
current diagnosis and past diagnoses, in light of 
the veteran's entire medical history.  Any 
diagnosis rendered should conform to the 
psychiatric nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is found to 
have a psychiatric diagnosis, the examiner is 
requested to render an opinion as to whether it 
is at least as likely as not (i.e., to at least a 
50-50 degree of probability) that the veteran's 
diagnosed psychiatric illness is related to 
comments and findings noted in service medical 
records, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-50 
probability).  The examiner is particularly 
requested to address the opinion expressed in the 
April 2004 written statement from Brian Rines, 
PhD.  A complete rationale should be given for 
all opinions and conclusions expressed.  The 
claims file, to include a copy of this REMAND, 
should be made available to the examiner before 
the examination, for proper review of the medical 
history.  The examination report is to reflect 
whether such a review of the claims file was 
made.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
bipolar disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the September 2002 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


